Citation Nr: 0726670	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  03-19 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to additional apportionment of the veteran's VA 
compensation benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
September 1970.  The appellant is the veteran's spouse.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from an August 2002 special apportionment decision 
by the RO which awarded apportionment of the veteran's 
benefits in the amount of $86.00 to the appellant.  The 
appellant and the veteran were both notified of this 
decision.  That same month, the appellant filed a notice of 
disagreement pertaining to the amount of the apportionment.  
She argued that a larger apportionment was warranted.  In a 
special apportionment decision dated in October 2002, the 
appellant was awarded an increase in her apportionment award 
to $ 216.00.  In December 2002, notice of this decision was 
given to both the appellant and the veteran.  In December 
2002, the appellant submitted her disagreement with the 
apportionment in the amount of $216.00.  The veteran also 
filed a timely disagreement with the decision, arguing that 
$216.00 was too much of an apportionment.  In June 2003, the 
appellant and the veteran were both mailed statements of the 
case.  In July 2003, the appellant filed a substantive 
appeal.  The veteran did not file a substantive appeal.

The appellant's claim was remanded by the Board for further 
development in April 2005.  The development has been 
completed and the appellant's claim is ready for Board 
review.



FINDING OF FACT

The appellant has experienced significant financial hardship 
and an additional apportionment of $112 is to be added to the 
current $216 apportionment of the veteran's VA compensation 
benefits.  The new apportionment benefit to the appellant 
will be $328 and this amount will not cause the veteran undue 
financial hardship.


CONCLUSION OF LAW

The appellant is entitled to a higher apportionment of the 
veteran's VA compensation benefits in the amount of $328.  38 
U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, additional special procedural requirements 
apply.  A claim for an apportionment is a "contested claim" 
and is subject to special procedural regulations as set forth 
in 38 C.F.R. §§ 19.100, 19.101, and 19.102.  The Board finds 
that the contested claims procedures have been followed in 
this case.  In particular, each party has been provided 
notices and determinations related to the contested claim, 
and both parties have been advised of the applicable laws and 
regulations. 

This appeal is not subject to the rules governing VA notice 
and assistance upon receipt of a claim for benefits, see 38 
U.S.C.A. §§ 5103, 5103A (West 2002), because the appeal 
concerns "Special Provisions Relating to Benefits" under 
chapter 53 of title 38, United States Code and not "Claims, 
Effective Dates, and Payments" under chapter 51 of title 38, 
United States Code.  See Sims v. Nicholson, 19 Vet. App. 453 
(2006); 18 Vet. App. 435 (2004).

Notwithstanding the foregoing, the Board finds that proper 
VCAA notice was provided to the veteran and to the appellant 
by way of a VA letter dated in April 2005.

History

In June 2002, the appellant reported monthly income of 
approximately $473.  She reported bills of utilities, 
groceries, and clothes of approximately $471 a month.  She 
also reported that she was four months behind on truck 
payments totaling $2,204.

In November 2002 the appellant reported monthly bills 
totaling approximately $710.  The Board notes that the 
appellant failed to include the monthly cost of food in her 
calculations. 

In January 2003, the veteran reported monthly net income of 
$1,372.47 consisting of $493.47 in net pay and $879 in VA 
compensation benefits.  The veteran reported that he had 
monthly expenses of $1,642.  Thus he indicated that his 
expenses exceeded income by $270.  However, the Board notes 
that the veteran's December 2002 pay stub indicates that the 
veteran received a net pay of $493.47 every two weeks, not 
only once a month.  Consequently, in January 2003 the 
veteran's monthly net income was actually $1,865.94 (493.47 + 
493.47 + 879 = 1,865.94), and it exceeded his monthly 
expenses of $1,642, for a monthly surplus of approximately 
$224.

At a December 2003 hearing before a Hearing Officer at the 
RO, the appellant asserted that the $216 a month she received 
from the veteran's VA compensation benefits was not enough.  
The appellant stated that she was taking care of three of the 
veteran's nephews and that she did not have enough money to 
support herself and them.  She noted that she and the veteran 
had been designated the guardians of the veteran's nephews.  
The appellant testified that she was unable to work due to 
her physical disabilities.  The appellant stated that she was 
living in the veteran's house and that she did not have to 
pay for housing.  The appellant reported monthly expenses of 
$76 for electricity, $35 for propane, $40 for water, $800 for 
food, and from $175 to $210 a month for clothes.  The 
appellant stated that she received $216 a month from the 
veteran's VA benefits, $90 a month from Social Security for 
each of the three children she cared for, and $135 a month in 
Food Stamps.  The appellant noted that sometimes her daughter 
had to help her out with expenses.  She asserted that the 
veteran's income from VA compensation and from employment was 
much greater than hers, and that she therefore should be 
apportioned more than $216 a month of the veteran's VA 
benefits.

The appellant submitted a statement from a friend in March 
2004.  The friend stated that the veteran left the appellant 
and did not provide the appellant any support.  The friend 
also reported that the appellant was unable to work due to 
injuries from a vehicle accident in August 2001, and that the 
appellant did not have enough income to cover expenses.

At an April 2004 hearing before the undersigned Veterans Law 
Judge the appellant stated that she could not work due to 
physical disability, that she was raising the veteran's 
nephews, that the veteran did not give her any support, and 
that her monthly expenses exceeded her monthly income.  She 
noted that she no longer had a car because it had been taken 
away when she could not make the payments.  The appellant 
asserted that the veteran had both employment and VA income 
which totaled far more than her income, and she thought that 
she should be awarded half of the veteran's VA compensation 
benefits.

Both the appellant and the veteran have stated that the 
appellant is staying in the veteran's house rent free.

In May 2005, the appellant reported that she had monthly 
bills totally approximately $700.  These expenses included 
utilities, groceries, and clothes.  The amount listed for 
groceries was $135 every two weeks.

On a May 2005 Financial Status Report (FSR) the veteran 
reported that his net monthly income was $695.14 and that his 
total monthly expenses were $2,040.  Thus, he claimed that 
his monthly expenses exceeded his monthly income by 
$1,344.86.  The Board notes that while the veteran reported 
$695.14 a month in net employment income, it is clear from 
the record that he received this amount every two weeks.  
Furthermore, the veteran did not include his VA payments as 
part of his monthly income.  Since the veteran was receiving 
at least two paychecks a month, his net monthly income from 
employment was $1390.  He has been awarded 70 percent VA 
compensation.  In May 2005, a married veteran at 70 percent 
was paid $1,147 a month.  Since $216 a month was apportioned 
to the appellant, at that time the veteran was being paid 
$931 a month in VA compensation benefits (1,147 - 216 = 931).  
Accordingly, at that time the veteran actually had monthly 
net income of approximately $2,321 (695 + 695 + 931 = 2,321).  
Consequently, in May 2005 the veteran's net income of $2,321 
exceeded the veteran's total monthly expenses of $2,040, by 
approximately $281.

In May 2005 the veteran stated that he had not adopted his 
nephews and that he and the appellant were only legal 
guardians of his three nephews.  The veteran also stated that 
during the school year his nephews were away at boarding 
school and only with the appellant on weekends.  The veteran 
also asserted that at times he helped his nephews with their 
clothing, money, and other needs.

Social Security records indicate that at the end of 2006 the 
appellant began receiving Social Security benefits first in 
the amount of $695 and then in the amount of $718. 

Under VA regulations, all or any part of a veteran's benefits 
may be apportioned if the veteran's spouse is not residing 
with the veteran and the veteran is not discharging his or 
her responsibility for the spouse's support.  38 C.F.R. 
§ 3.450(a)(1)(ii).  In addition, where hardship is shown to 
exist, compensation may be specially apportioned between the 
veteran and his or her dependents on the basis of the facts 
in the individual case as long as it does not cause undue 
hardship to the other persons in interest.  38 C.F.R. § 
3.451.  Factors to be considered include the amount of VA 
benefits payable, other resources and income of the parties 
in interest, and any special needs of the respective parties.  
Id

The Board finds the record clearly shows that the appellant 
experienced significant financial hardship.  Prior to the end 
of 2006, her monthly income was at most as $619, which 
consisted of $270 in Social Security benefits for the 
veteran's nephews, $216 in apportioned VA benefits, and $133 
in Food Stamps.  Not only did the appellant's expenses exceed 
her monthly income, but the fact that the appellant was in 
receipt of Food Stamps is an indication of her financial 
hardship.  The Board further notes that in both January 2003 
and May 2005 the veteran was shown to have a monthly surplus 
of income over expenses, $224 in January 2003 and $281 in May 
2005.  Thus the Board finds that an additional apportionment 
of an additional $112, half of the veteran's calculated 
surplus in January 2003, would not result in financial 
hardship to the veteran.  Considering the extent of the 
hardship experienced by the appellant, and the fact that the 
additional apportionment in the amount of $112 would not 
cause the veteran undue hardship, the Board finds that the 
appellant is entitled to a total apportionment of $328.  

The Board notes that the veteran has asserted that the 
appellant should get a job and that he needs his VA 
compensation to get back on his feet.  However, the Board 
notes that in 2006 the appellant was awarded Supplemental 
Security Income which indicates that the appellant is too 
disabled to work.  The Board notes that even considering the 
appellant's increase in income of $718 a month from the end 
of 2006, this increase in income results in the appellant 
having a total monthly income less than half that of the 
veteran and does not completely ease the appellant's 
financial hardship.  

The Board further finds, however, that an apportionment 
higher than $328 per month is not warranted because the 
veteran reasonably discharges his responsibility for the 
support of the appellant between that amount of apportionment 
and providing a house for the appellant to live in rent free.

Furthermore the additional amount of apportionment brings the 
appellant's reported monthly income to above her reported 
monthly expenses using the income and/or expense reports she 
submitted in June 2002, November 2002 and May 2005.  While 
she would still have greater monthly expenses based on the 
financial criteria she reported at her December 2003 hearing, 
the Board notes that the appellant reported at the hearing 
more than double the amount of monthly food expenses than she 
reported the other times.  The Board further finds that an 
even higher amount of apportionment would begin to cause 
hardship to the veteran.

For the foregoing reasons, the Board concludes that the 
criteria for a higher apportionment in the amount of $328 per 
month, but no higher, has been met.  Accordingly, the appeal 
is granted to this extent.


ORDER

A higher apportionment of the veteran's benefits to the 
appellant in the amount of $328 per month, but no higher, is 
granted.


____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


